Fourth Court of Appeals
                                San Antonio, Texas
                                     August 12, 2016

                                   No. 04-15-00799-CR

                                  Eric G. YZAGUIRRE,
                                         Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 13-1569-CR-C
                        Honorable Gary L. Steel, Judge Presiding

                                      ORDER

      The Appellant’s motion for extension of time to file the brief is GRANTED.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court